At the August Term, 1931, of the Superior Court of Davidson County the prisoner was convicted of murder in the first degree and was sentenced to death by electrocution. On appeal to the Supreme Court the judgment was affirmed. S. v. Moore, 201 N.C. 618. At the next ensuing term of the Superior Court held for the trial of criminal actions the prisoner made a motion for a new trial on the ground of newly discovered evidence. After considering the affidavits *Page 842 
offered by the prisoner and the argument of counsel, the trial judge in the exercise of his discretion denied the motion. The prisoner excepted and appealed.
The question whether a new trial shall be granted for newly discovered evidence is addressed to the discretion of the court. Goodman v. Goodman, 201 N.C. 808; S. v. Cox, ante, 378; S. v. Griffin, ante, 517. The exercise of such discretion is not subject to review on appeal to this Court. S. v. Branner, 149 N.C. 559; S. v. Griffin, supra. This principle is settled and will be strictly enforced. The appeal is
Dismissed.